PER CURIAM.
This cause concerns the validity of a veto by the Governor of certain restrictive language in three items of the 1973 General Appropriations Act. The Governor did not veto the appropriation itself but vetoed certain provisions relating thereto.
The subject legislation is not now in effect nor was it so at the time of the argument of this cause before the Court.
It appearing that any opinion we render would be advisory only, this cause is hereby dismissed.
It is so ordered.
ADKINS, C. J., and ROBERTS, BOYD, OVERTON, SUNDBERG and HATCH-ETT, JJ., concur.